                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                         DOCKET NO. 3:04-cr-00119-FDW-DCK
 UNITED STATES OF AMERICA,                      )
                                                )
 vs.                                            )
                                                )
 DANIEL TOLIVER,                                )                     ORDER
                                                )
        Defendant.                              )
                                                )



       THIS MATTER is before the Court on Defendant’s Motion for Compassionate Release

(Doc. No. 88).

       The Court hereby ORDERS the Government to respond to Defendant’s motion. The

Government shall have thirty (30) days from the date of this Order to file its response with the

Court. The Government shall advise the United States Probation Office if the Government

believes a supplemental Presentence Investigation Report will be required.

       IT IS SO ORDERED.

                                     Signed: October 14, 2020




                                                1



       Case 3:04-cr-00119-FDW-DCK Document 91 Filed 10/14/20 Page 1 of 1
